COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-10-122-CV


SWAN ROOFING, LLC                                                    APPELLANT

                                        V.

SHARON SHALENE PORTMAN                                                 APPELLEE


                                     ----------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                     ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      On August 25, 2010, we notified appellant that the appellant’s brief had not

been filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      1
       See Tex. R. App. P. 47.4.
      Because appellant=s brief has not been filed, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM



PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 23, 2010




                                         2